Citation Nr: 1648097	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  03-29 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 2007, through April 21, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007.

4.  Whether an August 24, 1979, VA rating decision that denied service connection for schizophrenia should be revised or reversed on the basis of clear and unmistakable error (CUE).

5.  Whether a June 13, 1985, VA rating decision that assigned an effective date of September 8, 1982, for the award of service connection for schizophrenia should be revised or reversed on the basis of CUE.
REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2003 and January 2014 rating decisions.  Specifically, in the January 2003 rating decision, the RO, inter alia, denied the Veteran's claim for a rating in excess of 50 percent for schizophrenia, undifferentiated type.  In March 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2008, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  After accomplishing further action, the AMC granted a 70 percent rating for schizophrenia, undifferentiated type, from April 22, 2009, but denied higher ratings before and after that date (as reflected in a December 2009 supplemental SOC (SSOC) and rating decision), and returned the appeal to the Board for further consideration.

In a May 2010 decision, the Board granted a 70 percent rating for schizophrenia, undifferentiated type, for the period from May 24, 2007, through April 21, 2009, as well as granted a 100 percent rating for the disability, from April 22, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision to the extent that it denied ratings for schizophrenia, undifferentiated type, in excess of 50 percent prior to May 24, 2007, and in excess of 70 percent prior to April 22, 2009, and remanding those matters to the Board for further proceedings consistent with the JMR.  

In September 2011, the Board denied the claim for a disability rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007 and also denied the claim for a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 200, through April 21, 2009.  At that time, the Board remanded to the agency of original jurisdiction (AOJ) the claim for a TDIU due to service-connected schizophrenia, undifferentiated type, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, for further action.  

In the interim, the Veteran appealed the Board's September 2011 decision on the claims for increased ratings to the Court.  In February 2012, the Court granted a JMR filed by representatives for both parties, vacating the Board's decision to the extent that it denied ratings for schizophrenia, undifferentiated type, in excess of 50 percent prior to May 24, 2007, and in excess of 70 percent prior to April 22, 2009, and remanding those matters to the Board for further proceedings consistent with the JMR.  

In June 2012, the Board remanded the claim for a disability rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007, and also denied the claim for a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 2007, through April 21, 2009, for further action.  Specifically, it was requested that the RO attempt to obtain vocational rehabilitation records and certain private treatment records.  The Board also directed the RO to accomplish the previously-requested actions on the matter of the Veteran's entitlement to an extraschedular TDIU for the period prior to May 24, 2007.

In October 2013, while the Veteran's increased rating and TDIU claims were pending before the AOJ, the Veteran, through his attorney, filed a motion for revision of August 1979 and June 1985 rating decisions, asserting that those decisions contained CUE.  In an October 2014 rating decision, the RO denied entitlement to an earlier effective date for the award of service connection for schizophrenia on the basis of CUE in the August 1979 and/or June 1985 rating decisions.  In December 2014, the Veteran filed an NOD.  An SOC was issued in March 2015, and the Veteran filed a substantive appeal (via a statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

Also in March 2015, the Director of VA's Compensation Service, upon referral, and pursuant to the terms of the Board's September 2011 Remand, issued an administrative decision denying entitlement to TDIU on an extra-schedular basis prior to May 24, 2007.  That same month, the RO issued an SSOC also denying entitlement to TDIU on an extra-schedular basis prior to May 24, 2007.  The appeal was then returned to the Board for further consideration.  Also certified for appeal was the issue of entitlement to an earlier effective date for the award of service connection for schizophrenia on the basis of CUE in prior rating decisions.  

The Board notes that in the SSOC, the AOJ did not address the previously remanded increased rating matters.  However, because no evidence was developed pursuant to the terms of the Board's June 2012 Remand (i.e., although requested, there are no existent vocational rehabilitation records for the Veteran and the private treatment records sought are unavailable), it does not appear that the RO was required to issue an SSOC addressing the increased rating matters prior to returning those claim to the Board for further consideration.  See 38 CFR 19.31(c) (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA consisting of various adjudicatory decisions and notification letters that are duplicative of those contained in the Veteran's VBMS file.  All such records have been reviewed.

For reason expressed below, the claims on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  Specifically, as regards to the Veteran's claims of entitlement disability ratings in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007, and in excess of 70 percent from May 24, 2007 through April 21, 2009, and to a TDIU prior to May 24, 2007, it appears that potentially relevant records must be obtained.

In correspondence received on February 25, 2014, the Veteran's attorney stated that several documents were being submitted for review.  In particular, the Veteran's attorney stated that the Veteran's Social Security Administration (SSA) records were enclosed.  Unfortunately, when this correspondence was scanned into the Veteran's VBMS file, the attached enclosures were separated from the letter received on February 25, 2014.  The Board notes that no other documents in the Veteran's VBMS file are indicated to have been received in February 2014.  The Board also cannot locate elsewhere in the Veteran's VBMS file any records from the SSA.  Thus, it is unclear whether the purported enclosures were lost or misplaced by the RO, not scanned into the Veteran's electronic claims folders, or inadvertently not in fact submitted with the February 2014 correspondence.

Regardless, however, of the current whereabouts of the records indicated to have been submitted in February 2014, the Board notes that when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak, supra; Collier v. Derwinski, 1 Vet. App. 412 (1991).  Indeed, information contained in the Veteran's SSA records may speak to the severity of his service-connected schizophrenia during the relevant time period and may also aid in determining whether the Veteran was, prior to May 24, 2007, unemployable due to his service-connected disability.  Accordingly, the claims of r entitlement to higher ratings for schizophrenia prior to August 21, 2009, and to a TDIU prior to May 24, 2007, must be remanded for the RO to attempt to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

As regards to the issues of revision of the 1979 and 1985 rating decisions on the basis of CUE, the Board points out that one method for establishing an earlier effective date is to show that a prior decision contained CUE.  Here, the Veteran is attempting to establish an earlier effective date for his award of service for schizophrenia by demonstrating the August 1979 and/or June 1985 rating decisions contained CUE.  Specifically, it is argued that service connection for schizophrenia was warranted as a matter of law at the time of the August 1979 rating decision and thus the decision to deny service connection for such was CUE.  It is further argued that the RO committed CUE in its June 1985 rating decision when it failed to correctly apply the provisions of 38 C.F.R. § 3.156(c) in assigning an effective date of September 8, 1982, for the award of service connection for schizophrenia.

Notably, in its October 2014 rating decision and its March 2015 SOC, the RO did not in fact adjudicate whether the 1979 and/or 1985 rating decision contained CUE.  Rather, the RO determined that the Veteran could not collaterally attack the August 1979 and June 1985 rating decisions because those decisions had been subsumed by the Board's May 2010 decision.

Generally, final decisions denying benefits may be revised on the basis of CUE against both RO and Board decisions.  See 38 U.S.C. §§ 5109A(a), 7111.  However, when a claimant appeals an RO decision to the Board and the Board affirms the RO's determination on the same issue, the Board decision subsumes the RO's decision, which is then no longer subject to revision based on CUE.  See Brown v. West, 203 F.3d 1378, 1380 (Fed.Cir.2000) (prohibiting a CUE challenge against an RO decision that has been appealed and affirmed by the Board); 38 C.F.R. § 20.1104 (2015) ("When a determination of the agency of original jurisdiction is affirmed by the [Board], such determination is subsumed by the final appellate decision.").  The rationale supporting the subsumption doctrine is that "it is improper for a lower tribunal (RO) to review the decision of a higher tribunal (the Board)."  Brown, 203 F.3d. at 1381.

In the instant case, as correctly argued by the Veteran's attorney in both the NOD and Substantive Appeal documents concerning, the RO's application of the subsumption doctrine in this case is error.  Indeed, no Board decision, to include the March 2010 Board decision, of record has addressed the propriety of the effective date assigned for the Veteran's award of service connection for schizophrenia and the Board has never addressed whether any prior RO decision was the product of CUE.  Moreover, the 1979 rating decision denying service connection for schizophrenia was never appealed to the Board.  Accordingly, because the RO incorrectly determined that the Veteran could not collaterally attack the August 1979 and/or June 1985 rating decisions because those decisions had been subsumed by the Board's May 2010 decision, the issues of whether the August 1979 and/or June 1985 rating decisions should be reversed or revised of the basis of CUE must be remanded to adjudication by the RO in the first instance.  The Board notes that in the NOD, the Veteran's counsel argued specifically that the prior rating decisions had not been subsumed and urged the RO to adjudicate the merits of the Veteran's CUE motion, arguing that its failure to do so would "likely result in nothing by the Board directing [the AOJ] to so on remand.  At a minimum, the RO should have acknowledged and addressed counsel's argument, and it is unfortunate that adjudication of the Veteran's claim has been delayed due to the RO's erroneous application of the subsumption doctrine.

Also while these matters are on remand, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

The RO is directed to adjudicate the merits of the CUE motion, as the Board has determined that the 1979 and 1985 rating decisions being collaterally attacked have not been subsumed by any later Board decision.  

Further, in adjudicating the matter of whether a TDIU is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, the RO must review its February 2016 memo referring the matter to the Compensation Director for consideration in the first instance and address its finding that "the service connected disability does present an exceptional disability picture which warrants an extraschedular [sic] evaluation."  If the RO finds that a TDIU cannot be granted pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, specific reasons must be provided for now disagreeing with the earlier finding that the criteria for an award of TDIU on an extra-schedular basis were met. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

